DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 4-7, 10-17, and 23-29 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 21, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 28 have been considered but are moot because the new ground of rejection was made necessitated by amendments.
 
Response to Amendment
With respect to 112 rejection, Applicant’s amendments overcome each and every rejection noted in the previous Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 24, the limitation “the emitter is configured to emit the light or ultrasound signal at a sampling rate” is indefinite, because it is unclear how light or ultrasound signal can be emitted at “a sampling rate”. Sampling rate is a term of art and means a number of samples collected per a unit of time to get a discrete-time signal. Therefore, the language “a sampling rate” cannot be used to describe the rate at which the light or ultrasound signal is being emitted. 
Re Claim 26, the limitations, “the first analog signal corresponds to a first sampling rate”, “the second analog signal corresponds to a second sampling rate”, and “the first sampling rate being greater than the second sampling rate” are indefinite, because sampling rate is a term of art and is used to reduce a continuous-time signal (analog signal) to a discrete-time signal (digital signal). Therefore, it does not make sense that an analog signal is obtained from sampling at a sampling rate. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “analog signal” in claim 26 is used by the claim to digital signal or discrete-time signal,” while the accepted meaning is “continuous-time signal.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Borkholder et al. (US 2017/0354331), hereinafter “Borkholder”, as modified by Ku (US 2016/0007862).
Re Claim 1, Borkholder discloses a non-invasive blood pressure (NIBP) monitoring system, comprising: 
an emitter configured to emit a light or ultrasound signal towards blood flowing through a blood vessel of a patient (para. [0066], [0071], PPG and Doppler ultrasound); 
a detector configured to: 
receive a reflection of the light or ultrasound signal reflected from the blood vessel or the blood (para. [0066], PPG and Doppler ultrasound; in another embodiment, [0071], PPG and BCG is used to get pulse wave velocity, or PWV, ultrasound Doppler is used to measure flow velocity.); and 
generate a first analog signal based on the reflection of the light or ultrasound signal (para. [0066], determination of PWV includes measurement of the transit time of the pulse wave between two points, and a measure or estimate of the distance traveled. Borkholder 
a sensor configured to:  
generate a second analog signal based on a physiological parameter of the patient, a condition of the NIBP monitoring system, or a condition of the ambient environment (para. [0068] discloses that measurement of flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor; in another embodiment, para. [0071], the ECG r-wave may be used as a reference for determining acceptance windows for BCG and PPG feature delineations or as a starting point for a PWV measure, and J-wave of the BCG waveform used to measure PWV – ECG and BCG both read on at least one sensor); and 
a processor configured to: 
determine an instantaneous blood velocity of the blood and a pulse wave velocity of the blood vessel based on the first analog signal and the second analog signal (para. [0066] and [0068] discloses combined data of PPG and Doppler ultrasound for PWV and Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents for flow velocity; in another embodiment; in another embodiment, para. [0071] disclose using measurement of PPG, ECG, and BCG to measure PWV and using ultrasound Doppler to measure flow velocity); 
determine the blood pressure based on the instantaneous blood velocity of the blood and the pulse wave velocity of the blood vessel (abstract, para. [0071], blood pressure is measured using flow velocity and PWV); and 
flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor; in another embodiment, para. [0071], the ECG r-wave may be used as a reference for determining acceptance windows for BCG and PPG feature delineations or as a starting point for a PWV measure, and J-wave of the BCG waveform used to measure PWV – ECG and BCG both read on at least one sensor).  
	Borkholder is silent regarding a multiplexer configured to generate a combined analog signal by combining the first analog signal and the second analog signal, an analog-to-digital converter (ADC) configured to convert the combined analog signal into a digital signal; and the processor configured to determine an instantaneous blood velocity of the blood and a pulse wave velocity of the blood vessel based on the digital signal and determine the physiological parameter, the condition of the NIBP monitoring system, or the condition of the ambient environment based on the digital signal. 
	However, Ku disclose a health device including multiple PPG sensors, multiple electrodes, and a processing circuit, where the processing circuit is configured for estimating an ankle brachial pressure index according to the PPG signals and the skin voltages (abstract). Ku discloses a multiplexer configured to generate a combined analog signal by combining the first analog signal and the second analog signal, an analog-to-digital converter (ADC) configured to convert the combined analog signal into a digital signal (para. [0029], in some embodiments of the invention, the ADC 160 and ADC 165 may be combined as one ADC with an additional multiplexer utilized for multiplexing the PPG signals and the ECG lead signal to the combined ADC.); and the processing circuit configured to determine a physiological parameter based on the digital signal (para. [0030], The ABI is the ratio of the blood pressure in the lower legs to the blood pressure in the arms. As for the blood pressures of the arm and the leg, they 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder, by adding a multiplexer configured to generate a combined analog signal by combining the first analog signal and the second analog signal, an analog-to-digital converter (ADC) configured to convert the combined analog signal into a digital signal; and configuring the processor to determine an instantaneous blood velocity of the blood and a pulse wave velocity of the blood vessel based on the digital signal and determine the physiological parameter, the condition of the NIBP monitoring system, or the condition of the ambient environment based on the digital signal, as taught by Ku, for the purpose of economizing connections with a multiplexer, allowing several input signals to share one device such as one ADC instead of having one device per input signal and converting a continuous-time and continuous-amplitude analog signal to a discrete-time and discrete-amplitude digital signal with an ADC. 
	Examiner notes that based on the instant specification, the combined signal has all the different sensor data combined together, and determining information based on the combined signal is not materially different from determining based on signals that are not combined. 
	Re Claim 28, Borkholder discloses a method comprising: 
generating, by a first sensor, a first analog signal (para. [0066], determination of PWV includes measurement of the transit time of the pulse wave between two points, and a measure or estimate of the distance traveled. Borkholder discloses pressure wave can be measured at a first location with ultrasound or PPG, and at a second location with ultrasound or PPG. Both measurements are used to 
generating, by a second sensor, a second analog signal (para. [0068] discloses that measurement of flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor; in another embodiment, para. [0071], the ECG r-wave may be used as a reference for determining acceptance windows for BCG and PPG feature delineations or as a starting point for a PWV measure, and J-wave of the BCG waveform used to measure PWV – ECG and BCG both read on at least one sensor); 
determining, by a processor, a first physiological parameter and a second physiological parameter of an individual by analyzing the first analog and the second analog signal (para. [0066], [0068] discloses that measurement of flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor. The flow velocity can be captured as a continuous wave, which reads on instantaneous blood velocity; in another embodiment, para. [0071], the ECG r-wave may be used as a reference for determining acceptance windows for BCG and PPG feature delineations or as a starting point for a PWV measure, and J-wave of the BCG waveform used to measure PWV – using measurement of PPG, ECG, and BCG to measure PWV; para. [0039], [0065], [0073] discloses determining blood pressure and arterial compliance by measuring PWV and flow velocity);
Borkholder is silent regarding generating, by a multiplexer, a combined analog signal by combining the first analog signal and the second analog signal; converting, by a single analog-to-digital converter (ADC), the combined analog signal to a digital signal; determining, by a processor, a first physiological parameter and a second physiological parameter of an individual by analyzing the digital signal. 
160 and ADC 165 may be combined as one ADC with an additional multiplexer utilized for multiplexing the PPG signals and the ECG lead signal to the combined ADC.); and determining, by a processor, a physiological parameter of an individual by analyzing the digital signal (para. [0030], The ABI is the ratio of the blood pressure in the lower legs to the blood pressure in the arms. As for the blood pressures of the arm and the leg, they may be derived according to the PPG signals and the ECG lead signal, [0031], para. [0045], a blood pressure may be estimated according to a Pulse Wave Transit Time (PWTT) between a peak of the ECG lead signal and a peak of the PPG signal, or a Pulse Arrival Time (PAT) of the PPG signal, fig. 9, para. [0047]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder, by adding the steps of generating, by a multiplexer, a combined analog signal by combining the first analog signal and the second analog signal and converting, by a single analog-to-digital converter (ADC), the combined analog signal to a digital signal; and determining, by a processor, a first physiological parameter and a second physiological parameter of an individual by analyzing the digital signal, as taught by Ku, for the purpose of economizing connections with a multiplexer, allowing several input signals to share one device such as one ADC instead of having one device per input signal and converting a continuous-time and continuous-amplitude analog signal to a discrete-time and discrete-amplitude digital signal with an ADC. 

Re Claim 4, Borkholder discloses that the sensor comprises an impedance sensor, an electrocardiogram sensor, an oxygenation sensor, an oximetry sensor, a capnography sensor, an ambient temperature sensor, an accelerometer, or a gel sensor (para. [0071] discloses ECG).
Re Claim 13, Borkholder discloses a system, comprising: 
a non-invasive blood pressure (NIBP) sensor configured to generate a first analog signal by detecting a reflection of a signal from a blood vessel of a patient without restricting the blood vessel of the patient (para. [0066], determination of PWV includes measurement of the transit time of the pulse wave between two points, and a measure or estimate of the distance traveled. Borkholder discloses pressure wave can be measured at a first location with ultrasound or PPG, and at a second location with ultrasound or PPG. Both measurements are used to determine PWV; para. [0071], PPG and BCG is used to get pulse wave velocity, or PWV, ultrasound Doppler is used to measure flow velocity - blood pressure is measured using flow velocity and PWV); 
a sensor configured to generate a second analog signal (para. [0068] discloses that measurement of flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor; in another embodiment, para. [0071], the ECG r-wave may be used as a reference for determining acceptance windows for BCG and PPG feature delineations or as a starting point for a PWV measure, and J-wave of the BCG waveform used to measure PWV – ECG and BCG both read on at least one sensor); and 
a processor configured to:  

determine a blood pressure based on the instantaneous blood velocity and the pulse wave velocity (abstract, para. [0071], para. [0039], [0065], [0073] discloses determining blood pressure and arterial compliance by measuring PWV and flow velocity); and 
determine a physiological parameter of the patient, a condition of the NIBP sensor, or a condition of an ambient environment of the NIBP sensor based on the first analog signal and the second analog signal (para. [0068] discloses that measurement of flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor; in another embodiment, para. [0071], the ECG r-wave may be used as a reference for determining acceptance windows for BCG and PPG feature delineations or as a starting point for a PWV measure, and J-wave of the BCG waveform used to measure PWV – ECG and BCG both read on at least one sensor; para. [0071], para. [0039], [0065], [0073] discloses determining blood pressure and arterial compliance by measuring PWV and flow velocity).
Borkholder is silent regarding a multiplexer configured to generate a combined analog signal by combining the first analog signal and the second analog signal, an analog-to-digital converter configured to generate a digital signal based on the combined analog signal, and the processor configured to determine an instantaneous blood velocity of blood flowing through the blood vessel and a pulse wave the digital signal and determine a physiological parameter of the patient, a condition of the NIBP sensor, or a condition of an ambient environment of the NIBP sensor based on the digital signal. 
However, Ku disclose a health device including multiple PPG sensors, multiple electrodes, and a processing circuit, where the processing circuit is configured for estimating an ankle brachial pressure index according to the PPG signals and the skin voltages (abstract). Ku discloses a multiplexer configured to generate a combined analog signal by combining the first analog signal and the second analog signal, an analog-to-digital converter (ADC) configured to generate a digital signal based on the combined analog signal (para. [0029], in some embodiments of the invention, the ADC 160 and ADC 165 may be combined as one ADC with an additional multiplexer utilized for multiplexing the PPG signals and the ECG lead signal to the combined ADC.); and the processing circuit configured to determine a physiological parameter based on the digital signal (para. [0030], The ABI is the ratio of the blood pressure in the lower legs to the blood pressure in the arms. As for the blood pressures of the arm and the leg, they may be derived according to the PPG signals and the ECG lead signal, [0031], para. [0045], a blood pressure may be estimated according to a Pulse Wave Transit Time (PWTT) between a peak of the ECG lead signal and a peak of the PPG signal, or a Pulse Arrival Time (PAT) of the PPG signal, fig. 9, para. [0047]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder, by adding a multiplexer configured to generate a combined analog signal by combining the first analog signal and the second analog signal, an analog-to-digital converter (ADC) configured to generate a digital signal based on the combined analog signal; and configuring the processor to determine an instantaneous blood velocity of blood flowing through the blood vessel and a pulse wave velocity of the blood vessel based on the digital signal and determine a physiological parameter, a condition of the NIBP monitoring system, or a condition of the ambient environment based on the digital signal, as taught by Ku, for the purpose of economizing connections with a multiplexer, allowing several input signals to share one device such as one ADC instead of having one device per input signal and converting a continuous-time and continuous-amplitude analog signal to a discrete-time and discrete-amplitude digital signal with an ADC. 
	Examiner notes that based on the instant specification, the combined signal has all the different sensor data combined together, and determining information based on the combined signal is not materially different from determining based on signals that are not combined. 
Re Claim 14, Borkholder discloses that the sensor is configured to generate the second analog signal by detecting an impedance, an electrical activity of the patient's heart, an oxygen saturation of the patient's blood, an amount of carbon dioxide in exhaled breath of the patient, temperature of the ambient environment, an acceleration of the NIBP sensor, or gel disposed between the NIBP sensor and skin of the patient (para. [0071] discloses ECG and PPG).  

Claims 5-7, 10-12, 15-17, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Borkholder et al. (US 2017/0354331), hereinafter “Borkholder”, as modified by Ku (US 2016/0007862), and further in view of Pantelopoulos et al. (US 2017/0209053), hereinafter “Pantelopoulos”.
Re Claim 5, Borkholder as modified by Ku discloses the claimed invention substantially as set forth in claim 1. 
Borkholder is silent regarding a transmitter configured to transmit a signal indicative of the blood pressure, the physiological parameter, the condition of the NIBP monitoring system, or the condition of the ambient environment to a computing device. 
However, Pantelopoulos discloses a non-invasive blood pressure monitoring system (abstract, methods for estimating blood pressure, which implement a pulse-transit-time-based blood pressure 
Pantelopoulos discloses a transmitter configured to wirelessly transmit a signal indicative of the blood pressure, the physiological parameter, the condition of the NIBP monitorinq system, or the condition of the ambient environment to a computing device (para. [0073], communication circuitry which is connected to a processor, para. [0192] discloses a transmitter configured to transmit data to an external device). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by Ku, by adding a transmitter configured to wirelessly transmit a signal indicative of the blood pressure, the physiological parameter, the condition of the NIBP monitoring system, or the condition of the ambient environment to a computing device, as taught by Pantelopoulos, for the purpose of transferring data to and/or from personal computer, mobile phone, tablet, or other server, where the data may be displayed (para. [0192], [0193], the secondary device may be equipped with a display to display data transferred to it by the biometric monitoring device).
Re Claim 15, Claim 15 is rejected under substantially the same basis as claim 5.
	Re Claim 6, Borkholder as modified by Ku and Pantelopoulos discloses the claimed invention substantially as set forth in claims 1 and 5.
Borkholder is silent regarding a patch that is configured to affix to the patient, wherein the emitter, the detector, the multiplexer, the ADC, the sensor, the processor, and the transmitter are integrated within the patch.  

Pantelopoulos discloses that the emitter, the detector, processing circuitry, the sensor, the processor, and the transmitter are integrated within the patch that is configured to be affixed to the patient (fig. 8B shows communication circuitry, processor, and sensors within a housing that is wearable; para. [0165] also discloses that instead of enclosed in a housing, one or more of the sensors may be integrated into auxiliary structure connected to the housing structure; para. [0228], fig. 18A-F shows processing circuitry together with the sensors, para. [0033], [0108], [0111], [0113], [0119], fig. 13A and 13B, discloses that sensors that measures proximal wave data and distal wave data respectively are on the wrist-worn device). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by Ku and Pantelopoulos, by adding a patch that is configured to affix to the patient, wherein the emitter, the detector, the multiplexer, the ADC, the sensor, the processor, and the transmitter are integrated within the patch, as taught by Pantelopoulos, for the purpose of building a portable, wearable, and compact structure for convenience of use. 
 Re Claim 16, Claim 16 is rejected under substantially the same basis as claim 6.
Re Claim 7, Borkholder as modified by Ku discloses the claimed invention substantially as set forth in claim 1. 

a computing device comprising the processor and being configured to receive the signal indicative of the digital signal from the patch.   
However, Pantelopoulos discloses a non-invasive blood pressure monitoring system (abstract, methods for estimating blood pressure, which implement a pulse-transit-time-based blood pressure model), comprising: a non-invasive blood pressure module configured to measure a blood pressure of a patient without restricting a blood vessel of the patient (para. [0034], a ultrasound sensor and a PPG sensor). Pantelopoulos also discloses that proximal pulse wave data and the distal pulse wave data can be obtained using a PPG sensor, an ECG sensor, a PCG sensor, a BCG sensor, an ultrasound sensor, or etc (para. [0111], [0083], [0086]). 
Pantelopoulos discloses that the emitter, the detector, processing circuitry, the sensor, the processor, and a transmitter configured to transmit a signal indicative of the digital signal are within the patch that is configured to be affixed to the patient (fig. 8B shows communication circuitry, processor, and sensors within a housing that is wearable; para. [0165] also discloses that instead of enclosed in a housing, one or more of the sensors may be integrated into auxiliary structure connected to the housing structure; para. [0228], fig. 18A-F shows processing circuitry together with the sensors, para. [0033], [0108], [0111], [0113], [0119], fig. 13A and 13B, discloses that sensors that measures proximal wave data and distal wave data respectively are on the wrist-worn device; para. [0073], communication circuitry which is connected to a processor, para. [0192] discloses a transmitter configured to transmit data to an external device), and a computing device comprising the processor and being configured to receive the signal indicative of the digital signal from the patch (fig. 8B, processor within the housing, para. [0228], fig. 18A-F shows processing circuitry together with the sensors; OR para. [0192] discloses a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by Ku, by adding a patch configured to affix to the patient, the patch comprising the emitter, the detector, the sensor, the multiplexer, the ADC, and a transmitter configured to transmit a signal indicative of the digital signal; and a computing device comprising the processor and being configured to receive the signal indicative of the digital signal from the patch, as taught by Pantelopoulos, for the purpose of building a portable, wearable, and compact structure for convenience of use and computing device used for processing data, a relay to transfer data to and/or from the biometric monitoring device to and/or from an external services or server (para. [0192]). 
Re Claim 17, Borkholder as modified by Ku discloses the claimed invention substantially as set forth in claim 13.  
Borkholder is silent regarding a transmitter configured to wirelessly transmit a signal indicative of the digital signal to a computing device comprising the processor.
However, Pantelopoulos discloses a non-invasive blood pressure monitoring system (abstract, methods for estimating blood pressure, which implement a pulse-transit-time-based blood pressure model), comprising: a non-invasive blood pressure module configured to measure a blood pressure of a patient without restricting a blood vessel of the patient (para. [0034], a ultrasound sensor and a PPG sensor). Pantelopoulos also discloses that proximal pulse wave data and the distal pulse wave data can be obtained using a PPG sensor, an ECG sensor, a PCG sensor, a BCG sensor, an ultrasound sensor, or etc (para. [0111]). 
Pantelopoulos discloses a transmitter configured to wirelessly transmit a signal indicative of the digital signal to a computing device comprising the processor (para. [0073], communication circuitry 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by Ku, by adding a transmitter configured to wirelessly transmit a signal indicative of the digital signal to a computing device comprising the processor, as taught by Pantelopoulos, for the purpose of transferring data to and/or from personal computer, mobile phone, tablet, or other server, where the data may be displayed (para. [0192], [0193], the secondary device may be equipped with a display to display data transferred to it by the biometric monitoring device).
	Re Claim 10, Borkholder as modified by Ku discloses the claimed invention substantially as set forth in claim 1. 
	Borkholder is silent regarding an on-board energy source that supplies power to the emitter, the detector, the sensor, or the processor.  
However, Pantelopoulos discloses an on-board energy source that supplies power to the emitter, the detector, the sensor, or the processor (para. [0224], [0362], [0424] discloses an internal rechargeable battery, para. [0183], [0364], [0415], [0424] discloses power connection to sensors). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by Ku, by adding an on-board energy source that supplies power to the emitter, the detector, the sensor, or the processor, as taught by Pantelopoulos, for the purpose of supplying an internal energy source to the electronic components within the wearable device for the portability. 
	Re Claim 11, Borkholder as modified by Ku discloses the claimed invention substantially as set forth in claim 1. 

However, Pantelopoulos discloses an output device configured to output a user notice based on the blood pressure, the physiological parameter, the condition of the NIBP monitoring system, or the condition of the ambient environment (para. [0271] discloses biometric monitoring device providing auditory or visual cues if the signal quality (e.g., signal to noise ratio) exceeds a certain threshold to provide feedback about the quality of the PPG signal. The device may provide a visual cue to the user to either change the position of the sensor and/or increase the pressure with which the device is being worn, para. [0272] disclose that visual cue can be provided regarding signal quality of other sensors such as ECG sensor or EMG sensor). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by Ku, by adding an output device configured to output a user notice based on the blood pressure, the physiological parameter, the condition of the NIBP monitoring system, or the condition of the ambient environment, as taught by Pantelopoulos, for the purpose of providing feedback to the user about the quality of the sensor signal and instructing the user to correct the position of the sensor for proper measurement (para. [0271], [0272]). 
Re Claim 12, Borkholder as modified by Ku discloses the claimed invention substantially as set forth in claim 1. 
Borkholder is silent regarding the processor further configured to determine a cardiac condition of the patient or vessel dynamics of the patient based on the digital signal.  
However, Pantelopoulos discloses the processing module is further configured to determine a cardiac condition of the patient or vessel dynamics of the patient based on the digital signal (Table on 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by Ku, by further configuring the processor to determine a cardiac condition of the patient or vessel dynamics of the patient based on the digital signal, as taught by Pantelopoulos, for the purpose of tracking cardiac health over time and early detection of heart problems (Table on page 26 and para. [0189]). 
Re Claim 23, Borkholder as modified by Ku discloses the claimed invention substantially as set forth in claim 13. 
	Borkholder is silent regarding a display configured to output a notification based on the blood pressure, the physiological parameter, the condition of the NIBP sensor, or the condition of the ambient environment.  
However, Pantelopoulos discloses a display configured to output a notification based on the blood pressure, the physiological parameter, the condition of the NIBP sensor, or the condition of the ambient environment (para. [0271] discloses biometric monitoring device providing auditory or visual cues if the signal quality (e.g., signal to noise ratio) exceeds a certain threshold to provide feedback about the quality of the PPG signal. The device may provide a visual cue to the user to either change the position of the sensor and/or increase the pressure with which the device is being worn, para. [0272] disclose that visual cue can be provided regarding signal quality of other sensors such as ECG sensor or EMG sensor). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by Ku, by adding a display configured to output a notification based on the blood pressure, the physiological parameter, the condition of the NIBP sensor, or the condition of the ambient environment, as taught by Pantelopoulos, for the purpose of providing feedback to the user 
 	Re Claim 27, Borkholder as modified by Ku discloses the claimed invention substantially as set forth in claim 1. 
	Borkholder is silent regarding an amplifier configured to amplify the first analog signal, the second analog signal, or the combined analog signal.  
	However, Pantelopoulos discloses an amplifier configured to amplify the first analog signal, the second analog signal, or the combined analog signal (para. [0231] discloses a differential amplifier to amplify the relative changes in the output of the light detector for PPG). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by Ku, by adding an amplifier configured to amplify the first analog signal, the second analog signal, or the combined analog signal, as taught by Pantelopoulos, for the purpose of amplifying the relative changes in the output of the light detector for PPG (para. [0231]). 

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Borkholder et al. (US 2017/0354331), hereinafter “Borkholder”, as modified by Ku (US 2016/0007862), and further in view of Garner et al. (US 2011/0130669), hereinafter “Garner”. 
Re Claim 29, Borkholder as modified by Ku discloses the claimed invention substantially as set forth in claim 1. 
Ku discloses that the multiplexer is configured to generate the combined analog signal by interleaving or asynchronously combining the first analog signal and the second analog signal (para. [0029], in some embodiments of the invention, the ADC 160 and ADC 165 may be combined as one ADC with an additional multiplexer utilized for multiplexing the PPG signals and the ECG lead signal to the combined ADC.).

Borkholder is silent regarding an amplifier connected between the multiplexer and the ADC, the amplifier being configured to amplify the combined analog signal. 
Ku discloses a differential amplifier (para. [0043]), used to amplify the PPG signals (para. [0053], fig. 11). 
Ku is silent regarding the amplifier connected between the multiplexer and the ADC, the amplifier being configured to amplify the combined analog signal. 
However, Garner discloses a method and apparatus for improving signal to noise ratio of ECG signals to facilitate cardiac beat detection and discloses three sensing electrodes, a multiplexer 150, differential amplifiers 152, and an analog-to-digital converter 156 (para. [0044], [0045], fig. 3). Garner teaches that the amplifier is connected between the multiplexer and the ADC, the amplifier being configured to amplify the combined analog signal (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by Ku, by connecting the amplifier between the multiplexer and the ADC, the amplifier being configured to amplify the combined analog signal, as taught by Garner, for the purpose of amplifying the differential voltage signals while providing common mode rejection (para. [0046], abstract, improve signal to noise ratio of the signals).

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Borkholder et al. (US 2017/0354331), hereinafter “Borkholder”, as modified by Ku (US 2016/0007862), and further in view of Pantelopoulos et al. (US 2017/0209053), hereinafter “Pantelopoulos”, and Hamdan et al. (US 2015/0169835), hereinafter “Hamdan”. 
Re Claim 25, Borkholder as modified by Ku discloses the claimed invention substantially as set forth in claim 1. 
Borkholder is silent regarding the sensor configured to detect an acceleration of the NIBP monitoring system, and wherein the processor is further configured to: determine that the patient has collapsed based on the acceleration; and based on determining that the patient has collapsed, cause the emitter to transmit the light or ultrasound signal. 
However, Pantelopoulos discloses a non-invasive blood pressure monitoring system (abstract, methods for estimating blood pressure, which implement a pulse-transit-time-based blood pressure model), comprising: a non-invasive blood pressure module configured to measure a blood pressure of a patient without restricting a blood vessel of the patient (para. [0034], a ultrasound sensor and a PPG sensor). Pantelopoulos also discloses that proximal pulse wave data and the distal pulse wave data can be obtained using a PPG sensor, an ECG sensor, a PCG sensor, a BCG sensor, an ultrasound sensor, or etc (para. [0111]). 
Pantelopoulos discloses a sensor configured to detect an acceleration of the NIBP monitoring system, wherein a processor is configured to: determine that the patient has collapsed based on the acceleration (Table on page 13 discloses fall detection based on accelerometers). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by Ku, by configuring the sensor to detect an acceleration of the NIBP monitoring system and configuring the processor to determine that the patient has collapsed based on the acceleration, as taught by Pantelopoulos, for the purpose of detecting patient’s fall (Table on page 13). 

However, Hamdan discloses a faint and fall assessment and teaches a processor (para. [0096], [0097]) configured to cause the emitter to transmit the light or ultrasound signal based on determining that the patient has collapsed (para. [0010], when the indicator response indicates that the patient has fallen, … (g) displaying an eleventh set of queries configured to determine … (ii) an oxygen saturation of blood of the patient; [0069]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by Ku and Pantelopoulos, by configuring the processor to cause the emitter to transmit the light or ultrasound signal based on determining that the patient has collapsed, as taught by Hamdan, for the purpose of measurement of oxygen saturation of blood of the patient and determining a short-term risk and treatment (para. [0070]). 

Allowable Subject Matter
Claims 24 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.V.H./
Vynn Huh, February 22, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792